Name: Commission Regulation (EC) No 1115/94 of 16 May 1994 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1993
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  economic policy;  agri-foodstuffs;  production;  fisheries
 Date Published: nan

 17. 5 . 94 Official Journal of the European Communities No L 122/9 COMMISSION REGULATION (EC) No 1115/94 of 16 May 1994 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1993 Yellowfin tuna (the two presentations, i.e. weighing less than and more than 10 kg), higher than 110 % of those sold and delivered during the same quarter of the 1984, 1985 and 1986 fishing years ; whereas these quantities exceed the limits laid down in the first indent of Article 18 (4) of Regulation (EEC) No 3759/92 for skipjack and bigeye tuna, in the second indent for albacore tuna and in the third indent for Yellowfin tuna (the two presenta ­ tions) ; whereas the total quantities of these products that may be eligible for the allowance should be limited and the quantities allocated to the producers' organization concerned should be determined in proportion to their respective production during the same quarter of the 1984, 1985 and 1986 fishing years ; Whereas a decision to grant the compensating allowance for the period 1 April to 30 June 1993 should be adopted therefore for the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Council Regulation (EEC) No 1 891 /93 (2), and in particular Article 18 (8) thereof, Whereas the compensating allowance referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities, of tuna delivered to the canning industry during a calendar quarter for which prices are recorded, where the average quarterly price on the Community market and the free-at-frontier price plus any applicable countervailing charge are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for all species of the product in question, during the period 1 April to 30 June 1993 , both the average quarterly market price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 93 % of the Community producer price applicable as laid down in Commission Regulation (EEC) No 351 /93 adjusting for the 1993 fishing year the Community producer prices for tuna deli ­ vered to the industrial production falling within CN code 1604 0 ; Whereas the quantities eligible for the allowance, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; Whereas the quantities sold and delivered during the quarter concerned to the canning industry established in the customs territory of the Community were higher overall than 62,8 % of the quantities of tuna used by the industry during that quarter and, in the case of albacore, higher than those sold and delivered during the same quarter of the last three fishing years and, in the case of HAS ADOPTED THIS REGULATION : Article 1 The compensating allowance referred to in Article 18 of Regulation (EEC) No 3759/92 shall be granted for the period 1 April to 30 June 1993 in respect of the products listed below. (Ecu/tonne) Product Maximum amount of allowance within the meaning of the first and second indents of Regulation (EEC) No 3759/92 Yellow tuna, larger than 10 kg 118 Yellow tuna, smaller than 10 kg 92 Skipjack tuna 73 Bigeye tuna 89 Albacore tuna 55 (  ) OJ No L 388 , 31 . 12. 1992, p . 1 . 0 OJ No L 172, 15. 7 . 1993, p . 1 . 0 OJ No L 41 , 18. 2. 1993, p . 12. No L 122/10 Official Journal of the European Communities 17. 5. 94 2. The allocation of the total quantities amongst the producer organizations concerned is specified in the Annex hereto. Article 2 1 . For each of the species the total quantities that may be eligible for the allowance are hereby limited as follows : (tonnes) Article 3bellow tuna, larger than 10 kg 27 104 Yellow tuna, smaller than 10 kg 2 256 Skipjack tuna 1 0 849 Bigeye tuna 2 141 Mbacore tuna 96 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission 17. 5. 94 Official Journal of the European Communities No L 122/11 ANNEX Allocation among the producers' organizations of the quantities of tuna that may be eligible for the compensating allowance for the period 1 April to 30 June 1993 , pursuant to Article 18 (5) of Regulation (EEC) No 3759/92, with quantities for each percentage tranche of allowance Yellowfin tuna, &gt; 10 kg Quantities eligible for allowance Producers' organization of 100 % (1st indent of Article 18 (5)) of 95 % (2nd indent of Article 18 (5)) of 90 % (3rd indent of Article 18 (5)) Total quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 5 720 568 0 6 288 OrganizaciÃ ³n de Productores de TunÃ ­dos Congelados (OPTUC) 8 902 883 0 9 785 Organisation de producteurs de thon congelÃ © (Orthongel) 10 018 1 002 11 11 031 Total quantities 24 640 2 453 11 27 104 Yellowfin tuna, &lt; 10 kg Quantities eligible for allowance Total quantitiesProducers' organization of 100 % ( 1st indent of Article 18 (5)) of 95 % (2nd indent of Article 18 (5)) of 90 % (3rd indent of Article 18 (5)) OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 725 73 710 1 508 OrganizaciÃ ³n de Productores de TunÃ ­dos Congelados (OPTUC) 743 0 0 743 Organisation de producteurs de thon congelÃ © (Orthongel) 5 0 0 5 Total quantities 1 473 73 710 2 256 Skipjack tuna Quantities eligible for allowance Total quantitiesProducers' organization of 100 % (1st indent of Article 18 (5)) of 95 % (2nd indent of Article 18 (5)) of 90 % (3rd indent of Article 18 (5)) OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 4 618 462 356 5 436 OrganizaciÃ ³n de Productores de TunÃ ­dos Congelados (OPTUC) 4 740 55 0 4 795 Organisation de producteurs de thon congelÃ © (Orthongel) 589 0 0 589 AssociÃ §Ã £o de Produtores de Atum e Similares dos Azores (APASA) 29 0 0 29 Total quantities 9 976 517 356 10 849 17. 5. 94No L 122/12 Official Journal of the European Communities Albacore Quantities eligible for allowance Total quantities Producers' organization of 100% ( 1st indent of Article 18 (5)) of 95 % (2nd indent of Article 18 (5)) of 90 % (3rd indent of Article 18 (5)) OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 50 0 0 50 OrganizaciÃ ³n de Productores de TunÃ ­dos Congelados (OPTUC) 6 1 14 21 Organisation de producteurs de thon congelÃ © (Orthongel) 2 0 0 2 AssociaÃ §Ã £o de Produtores de Atum e Similares dos Azores (APASA) 23 0 0 23 Total quantities 81 1 14 96 Bigeye tuna I Quantities eligible for allowance Total quantitiesProducers' organization of 100% (1st indent of Article 18 (5)) of 95 % (2nd indent of Article 18 (5)) of 90 % (3rd indent of Article 18 (5)) OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 463 0 0 463 OrganizaciÃ ³n de Productores de TunÃ ­dos Congelados (OPTUC) 23 2 146 171 Organisation de producteurs de thon congelÃ © (Orthongel) 40 0 0 40 AssociaÃ §Ã £o de Produtores de Atum e Similares dos Azores (APASA) 1 467 0 0 1 467 Total quantities 1 993 2 146 2 141